CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT
                         OF APPEALS
                                                                                  FILED IN
                                 APPELLATE NO.                             12th COURT OF APPEALS
                                  (To be filled in by COA)                      TYLER, TEXAS
                          TRIAL COURT NO. 2011-0160                        6/11/2015 3:16:09 PM
                                                                                CATHY S. LUSK
                                                                                    Clerk
STATE OF TEXAS                                   217TH JUDICIAL DISTRICT COURT

VS.                                              COURT OF

BRADLEY GRAHAM                                   ANGELINA COUNTY, TEXAS

       The records of my office reflect the following information in this case:

CASE TYPE:           BURGLARY OF HABITATION AND THEFT PROP

JUDGMENT OF APPEALABLE ORDER SIGNED: 05/22/2015

MOTION FOR NEW TRIAL FILED:

NOTICE OF APPEAL FILED:            06/05/2015

REQUEST FOR FINDINGS OF FACT:

DATE REQUEST FOR REPORTER’S RECORD FILED:

PRESIDING TRIAL COURT JUDGE:                  HON. ROBERT K. INSELMANN, JR.

TRIAL COURT REPORTER(S): TERRI DAVIS

WAS APPELLANT DELCARED INDIGENT?                                 √YES         NO

APPELLANT’S COUNSEL IS:            Retained                  √Appointed        Pro se

APPELLANT’S ATTORNEY:              ALBERT CHARANZA, JR.

                   ADDRESS:        P.O. BOX 1825
                                   LUFKIN, TX 75902

               TELEPHONE:          936-634-8568                     FAX:      936-634-0306

      STATE BAR CARD NO.:          00783820




                                             1
*APPELLEE’S ATTORNEY:                     APRIL AYERS-PEREZ

                      ADDRESS:            P.O. BOX 908
                                          LUFKIN, TX 75902

                  TELEPHONE:              936-632-5090

    STATE BAR CARD NO.:                   24090975



DATED THIS 11TH DAY OF JUNE, 2015.



                                                           Reba D. Squyres
                                                           Angelina County, District Clerk
                                                          /S/Robin J. Crain, Deputy Clerk


(Complete in duplicate – Original to 12th Court of Appeals/Trial Court)
                         1517 W. Front St., Suite 354, Tyler, TX 75702

**PLEASE ATTACH A FILE-MARKED COPY OF THE NOTICE OF APPEAL
TO THIS FORM. PLEASE BE SURE THAT ALL OF THE REQUESTED
INFORMATION IN COMPLETE. THANK YOU.




                                                 2
                                       NO. 2011-0160

STATE OF TEXAS                                §
                                              §
vs.                                           §
                                              §
BRADLEY GRAHAM                                §


                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Bradley Graham, Defendant in the above styled and numbered cause, and

gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against Bradley Graham.

                                           Respectfully submitted,

                                           JERRY N WHITEKER
                                           406 N. First Street
                                           P.O. Box 1443
                                           Lufkin, Texas 75902-1443
                                           Tel: (936) 632-5551
                                           Fax: (936) 632-9550




                                                 State Bar No. 21361500
                                                 whitekerlawoffice@suddenlinkmail.com
                                                 Attorney for Bradley Graham




                                             3
                                CERTIFICATE OF SERVICE

       This is to certify that on June 5, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Angelina County, by facsimile

transmission to 936-637-2818.




                                         c.S:=>
                                            JerryN. Whiteker




                                               4
                                                                                                                      No.   LVt\ · ~]\tg\)
                                                           CRIMINAL UUCKE'f
                    Number of
                                   STYLE OF CASE
                      Case

                                 THE STATE OF TEXAS
                                         vs.


                                                      W)


                                                                                               Defendant


                                                           ORDERS OF COURT                                              WITNESSES




____      II
    C--=--f    tt     ltt.lt'L




                                                                                                                                       5
                                                                             5       0...0    o. v-; "~ Ar..o()J t
                                                                                      -ro

                )                                                                4           !If                     Cf(jc. :r--
      -

                      T
                                             ~ -rn-~
      I   I                        T
                          I
                                        I
 -    I
          -~L                 I-
                  I   I   I   I    II   I1
              .   I       T                       I


                                   I
                                                  1       I
          J


                                                              I
                              I
                                   I
                                                              I
                              I
                          I   I I

                                   I
!
,i
                              I                                                   
                                                                                  0
                                                                          I       c
                                                                                  :D
                                                                                  -i

          I                        I
                                                                                        II
                          I   I
                                                                              I
                                                                      I


                          I   I
                              I
I_        I       I -1I       I    I                              I   I
     ~r~
      l---t,--t--+1-LL-1                                      fFtlr---T-JI~~;
                      I       1    I

                                                          I




                                   I          I
                                                                                  "tl
                                                                                  :D
                                                                                  g-
                                              I                                   m
                                                                                  ~

      I                                               6

                          I        I I        l   I       1       I   I
                                                  CASE No. 2011-0160


THE STATE OF TEXAS                                                           §
                                                                             §
v.                                                                           §
                                                                             §
BRADLEY GENE GRAHAM                                                          §
                                                                             §
STATE ID No.: TX05363440                                                     §

                                       JUDGMENT OF CONVICTION BY JURY
                                                                             Date Judgment
Judge Presiding:          HoN. GERALD A. GOODWIN                                                      MAY22, 2015
                                                                             Entered:
                                                                                                      EDWARD MCFARLAND
Attorney for State:       ART BAUEREISS                                      Attorney for             RUDY VELASQUEZ (TRIAL);
                                                                             Defendant:               JERRY WHlTEKER
                                                                                                      Ql\.fPOSITION OF SENTENCE)
Offunstt fur which Defendant Convicted:
THEFT >=$1,500 AND           It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
instrwnent. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was read to the
jury, and Defendant entered a plea to the charged offense. The Court rece:i,ved the plea and.entered it of record.
          The jury heard the evidence submitted and argument' of counsel The Court charged the. jury as to its duty to determine the
gqilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury delivered its
verdict in the presence ofDefendant and defense counsel, if any.
          The Court received the verdict and ORDERED it entered upon the minutes of the Court.
          Punishment Assessed by Jury I Court I No electipn (select opft)
181 Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard evidence relative to
the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After due deliberation,
the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
          The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions of TEx. CODE CRIM. PRoc. art. 42.12 § 9.
          The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
          fugiShment Qptions (select OJW)                                                       ·                  ·
183 Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
Sheriff otthis County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court ORDERS
Defendant to be cotUined for the period and in the manner indicated above. The Court ORDERS Defendant remanded tO the custody of
the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release from
confinement, Defendant proceed immediately to the N/A. Once there, the Court ORDEBS Defendant to pay, or make arrangements to
pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.

           Execution/ Sygen&ion pf Septence (select one)
I8J   The· Court ORDERS Defendant's .sentence EXEcuTED.
           The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
Furthermore~       the following special findings or prders apply:


Signed and entered on MAY 22, 2615




Clerk: [Clerklnitials]




                                                                                                     Right Thumbprint




                                                                        8
                                        2011-0160 GRAHAM, BRADLEY (3)                   Page 2 of2
 J   •
                                                                    I.(W'""JlliATd, ~·cLoc•         The Court ORDERS that Jerry N. Whiteker, Movant, immediately provide written

notification to Bradley Graham of any additional settings or deadlines now known to Jerry N.

Whiteker, of which Bradley Graham has not already been notified.

Signed   on~· 'l-}-.         2--> 1 r

                                           ruDGE~-------




                                             10
               CAUSE NO.



THE STATE OF TEXAS

vs.                                                      OF

(1,~J\ey Grn."-~M                                        ANGELINA COUNTY, TEXAS



      ORDER FOR APPOINTMENT FOR ATTORNEY FOR APPEAL


      The Defendant, by and through trial counsel heretofore appointed by

the Court after proper application establishing indigency, has filed Notice of

Appeal of the Judgment entered in this cause. Accordingly, the Court hereby

appoints   A \ \o e c-t- c..."'-.ot r ~ v'\ :z... Cl'\    , found to be competent to

represent the Defendant in the appeal of the above numbered and entitled cause,

and to continue to represent the Defendant until the case is concluded, or until

released by written order of the Court.

      SIGNED this          9 +" day of _ _--=3=---u-=--_V"t_~-=-----' 201.5_.



                                           DISTRICT JUDGE P




                                              11